           Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 1 of 29




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 INTRA-NATIONAL HOME CARE, LLC,
 and AMERICARE HOME HEALTHCARE                          Civil Action No. 2:20-1545
 SERVICES, LLC,

                     Plaintiffs
                                                        COMPLAINT FOR DECLARATORY
          v.                                            AND INJUNCTIVE RELIEF

 UNITED STATES DEPARTMENT OF
 LABOR, EUGENE SCALIA, Secretary of
 the United States Department of Labor, in his
 official capacity; and CHERYL STANTON,

       and Hour Division, in her official
 capacity,

                     Defendants


                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                               PARTIES

          1.        Plaintiffs Intra-



               who provide in-home necessary companionship and assistance services to elderly and

disabled persons in Pennsylvania, Ohio, Michigan and Iowa. Plaintiffs are limited liability

companies headquartered at 1279 E. Dublin Granville Road, Columbus, Ohio 43229.

          2.        Defendant Eugene Scalia is the Secretary of U.S. Department of Labor. Plaintiffs

sue Secretary Scalia in his official capacity only.

          3.

     an agency within the meaning of 5 U.S.C. § 552(f). The DOL conducts investigations of

violations or potential violations by employers of the Fair Labor Standards Act, 29 U.S.C. § 201,

et seq.

                                                    1
OMC\4843-5401-6205.v1-10/9/20
          Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 2 of 29




        4.       Defendant Cheryl Stanton is the Administrator of the

             The FLSA authorizes the creation of a Wage and Hour Division under the direction of

an Administrator. See 29 U.S.C. § 204. The Wage and Hour Division promulgated the sub-

regulatory guidance at issue in this case. Plaintiffs sue Stanton in her official capacity only.

                                        INTRODUCTION

        5.       Plaintiffs seek a declaration that their Direct Care Workers are exempt from FLSA

minimum wage and overtime requirements under the Companionship Exemption and request an

order enjoining the DOL from pursuing claims against them for back wages on behalf of the Direct

Care Workers. Plaintiffs further seek a declaration that the States and privately owned Medicaid

healthcare plans are joint employers of Direct Care Workers employed by Plaintiffs.

        6.       The majori                                                           companionship

services to elderly or disabled family or household members of low-income families in



        7.       Under the Medicaid Waiver Program, the federal government waives medical

assistance rules intended for institutional care and allows States to use Medicaid reimbursement

funds to provide care to elderly and disabled persons in their homes. State agencies administer the

Medicaid Waiver Program by contracting with private intermediary entities, which determine the



      services. The Providers, which include third party agencies such as Plaintiffs, then hire, train,



                 costs, and

        8.        The third party agencies operate for the benefit of the recipients of in-home

services by processing the extensive paperwork necessary to receive Medicaid Waiver Program



                                                  2
OMC\4843-5401-6205.v1-10/9/20
          Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 3 of 29




funding for their Direct Care Workers. The Medicaid Waiver Program provides for a flat rate of

hourly pay that does not pay any increased amount for overtime hours by the Direct Care Workers.

        9.      From 1975 to 2015, third party agencies such as Plaintiffs relied upon the

Companionship Exemption from FLSA minimum wage and overtime requirements in establishing

their operations and pay practices. 29 U.S.C. § 213(a)(15). The clear language of the

Companionship Exemption demonstrates that Congress intended for it to apply to Direct Care

Workers, including those workers employed by third party agencies such as Plaintiffs. See 29

U.S.C. § 213(a)(15) Companionship Exemption.

        10.     In 2013, the DOL arbitrarily proposed revising the regulation corresponding to the

Companionship Exemption to preclude third party agencies from claiming the Companionship

Exemption. The revised regulation came into effect in 2015, barring third party agencies, such as

Plaintiffs, from claiming the Companionship Exemption, thus reversing four decades of

interpretation and application and contradicting the clear language of the statute applying the

Exemption to all employers.

        11.     Under Defendant Secretary Scalia, the DOL has targeted third party agencies and

used the revised regulation to unleash its full investigative and prosecutorial powers upon them,

asserting claims for enormous amounts of back wages. If the DOL is successful in pursuing such

claims, Plaintiffs will be unable to continue their business operations and an untold number of

elderly and disabled care recipients will be forced into nursing homes or other institutions to find

adequate care. However, under recent Supreme Court rulings, the revised regulation is invalid and

the Companionship Exemption should once again be available to third party agencies.

        12.     Beginning 1945, courts uniformly applied a narrow standard of interpretation to

FLSA exemptions. A. H. Phillips v. Walling, 324 U.S. 490 (1945). In two rulings in 2016 and 2018,



                                                 3
OMC\4843-5401-6205.v1-10/9/20
            Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 4 of 29




however, the U. S. Supreme Court departed from this standard of interpretation and ruled, in

Encino Motorcars, LLC v. Navarro

           Motorcars, LLC v. Navarro                                       Motorcars I

Motorcars, LLC v. Navarro                                            Motorcars II

        13.     In Encino Motorcars II, the Supreme Court found as follows:

        Because the FLSA

                than

Encino Motorcars, LLC, 138 S. Ct. at 1142.

        14.      Subsequently, numerous Courts of Appeal have followed Encino Motorcars I & II

and fairly interpreted FLSA exemptions in various contexts, but none has examined the

Companionship Exemption.

        15.     Encino Motorcars I & II requires courts to fairly interpret the FLSA

Companionship Exemption to apply to Direct Care Workers, and hold 29 C.F.R. § 552.109 to be

invalid.

        16.     In light of the mandate of Encino Motorcars that FLSA exemptions be fairly

interpreted, Plaintiffs request the Court to enter a declaratory judgment acknowledging that



      an order enjoining the DOL from further investigative and prosecutorial action.

                                 JURISDICTION AND VENUE

        17.     The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

1331 and 2201(a). Jurisdiction is also proper under the judicial review provisions of the

Administrative Procedure Act, 5 U.S.C. § 702.

        18.

   705 and 706, and as authorized in 28 U.S.C. §§ 2201 and 2202.

                                                 4
OMC\4843-5401-6205.v1-10/9/20
          Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 5 of 29




        19.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) and (e)(1).

Defendants are United States agencies or officers sued in their official capacities. Plaintiffs

conduct business within the Western District of Pennsylvania, and substantial parts of the events

                                                                                         district.

                                             FACTS

A.      The Establishment of Intra-National and Americare

        20.     Plaintiffs are third party agencies that employ Direct Care Workers.

        21.     Dilli Adhikari is the owner of Intra-National and Americare. Adhikari is a

Bhutanese refugee and a naturalized U.S. citizen who immigrated to the United States in 2011 as

part of the Bhutanese Refugee Resettlement Program.

        22.     In the Bhutanese refugee population in the U.S., many elderly refugees do not speak

English and are in need of extensive personal care and assistance with their daily tasks. A number

of them are also disabled. The Medicaid Waiver Program allows these elderly and disabled

refugees to receive personal care from their family members in their family dwellings, rather than

receive care by strangers in institutions.

        23.     To provide care through the Medicaid Waiver Program, family members must

complete and file the necessary paperwork with their state Medicare agency to become Direct Care

Workers. This process can be quite arduous for Bhutanese refugees who do not speak much, if any,

English and who do not know how to navigate the bureaucracy of the Medicaid Waiver Program.

        24.     Adhikari saw a need to establish third party agencies to supply Direct Care Workers

for their elderly or disabled Bhutanese family members. Accordingly, Adhikari founded Intra-

National and Americare to provide such non-medical home care and companionship services.




                                                 5
OMC\4843-5401-6205.v1-10/9/20
          Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 6 of 29




        25.     Intra-National has been in continuous operation since 2013 and Americare since

2015. Between them, Americare and Intra-National presently employ over three thousand Direct

Care Workers.

        26.     It has always been difficult for third party agencies such as Plaintiffs to find and

retain qualified and dependable Direct Care Workers, and the COVID-19 pandemic has only

exacerbated this problem. 1

B.      The Medicaid Waiver Programs in Pennsylvania and Ohio

        27.     Pennsylvania and Ohio both participate in the Medicaid Waiver Program, through

the Pennsylvania Department of Human Services 2 and the Ohio Department of Medicaid,

respectively.3 The State Medicaid Agencies in Ohio and Pennsylvania retain authority over the

administration and implementation of the Waiver Program.

        28.     Under the Medicaid Waiver Program, the care recipient completes an application

for Home and Community-Based Services that is specific to their needs, such as for aging for sixty



        29.     State agencies administer the Medicaid Waivers in accordance with all applicable

laws and regulations; maintain oversight of contracted functions; ensure that waiver services are

provided by qualified enrolled Medicaid Assistance Providers; and administer waiver services to




1
   See Britt Salay, Home Health Care Businesses Struggle To Find Workers During Pandemic,
Aug. 30, 2020, https://www.wane.com/news/local-news/home-health-care-businesses-struggle-
to-find-workers-during-pandemic/.
2
  See                            of Human Services website:
https://www.dhs.pa.gov/about/DHS-Information/Pages/Waiver-Information.aspx.
3
     See
OHIOANS/Programs/HCBS-Waivers.
4
    See Application for a § 1915(c) Home and Community-Based Services Waiver,
https://www.dhs.pa.gov/Services/Disabilities-
Aging/Documents/Alternatives_to_Nursing%20Homes/1915c-%20HCBS%20Waiver.pdf

                                                 6
OMC\4843-5401-6205.v1-10/9/20
          Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 7 of 29




care recipients who meet program eligibility requirements. See Application for a § 1915(c) Home

and Community-Based Services Waiver.5

        30.     The care recipients then choose a Medicaid health plan, called Community

HealthChoices. The health plan then develops and retains exclusive control over care assessments

and creates individual service plans for care recipients.6 In Ohio, analogous state entities referred



        31.     In Pennsylvania, the Community HealthChoices are AmeriHealth Caritas, PA

Health & Wellness, Keystone First CHC, and UPMC CHC. In Ohio, the Managed Care Plans are

Buckeye Health Plan, Care Source, Molina Healthcare, Paramount Advantage, and United

Healthcare Community Plan.

        32.     Hence, the Pennsylvania Waiver Program is organized and structured as follows:




5
   See Application for a § 1915(c) Home and Community Based Services Waiver,
https://www.dhs.pa.gov/Services/Disabilities-
Aging/Documents/Alternatives_to_Nursing%20Homes/Consolidated%20Waiver%20Amendmen
t%20October%201%202019.pdf.
6
     See      Community       HealthChoices    Questions    and     Answer     Document,
http://www.healthchoices.pa.gov/cs/groups/webcontent/documents/document/c_274784.pdf
7
  See https://medicaid.ohio.gov/FOR-OHIOANS/Programs/Managed-Care-for-Ohioans.

                                                 7
OMC\4843-5401-6205.v1-10/9/20
          Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 8 of 29




        33.     The Ohio Medicaid Waiver Program is organized and structured as follows:




        34.     The Community HealthChoices and Managed Care Plan entities work with care

recipients and their medical providers to create the individual service plans, which describe the


                                               8
OMC\4843-5401-6205.v1-10/9/20
           Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 9 of 29




waiver services, their projected frequency, the type of Provider for each service, and the amount

to be paid per hour of service. The state Medicaid agency must approve the individual service

plans.

         35.

       party agencies then hire and train Direct Care Workers to be assigned to the care recipients.

The third party agencies collect Direct Care Worker timesheets for payroll processing, review

work reports for compliance with individual service plans, and complete the necessary paperwork

to obtain the Medicaid funding to pay the Direct Care Workers.

         36.    The individual service plans provide only a straight reimbursement rate per hour

for services, and do not account for additional compensation for overtime hours.

C.                                                      on the FLSA Companionship
         Exemption

         37.    Under Defendant Secretary Scalia, the DOL has taken the position that when the

Direct Care Workers are family members of the recipient, they will only be paid for the number of

hours approved in the individual service plans. The DOL considers any work performed outside

                                                                                         DOL Fact

Sheet #79F.8

         38.

     provide for compensation for all hours worked by workers.

         39.     The DOL fails to recognize that there is a fundamental conflict between the

Medicaid Waiver Program, as currently administered, and the FLSA. The FLSA requires payment

of time-and-a-half for overtime hours if the employee does not fall under an exemption or




8
    https://www.dol.gov/agencies/whd/fact-sheets/79f-flsa-publicly-funded-programs.

                                                  9
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 10 of 29




exception. However, the Medicaid Waiver Program pays only a set hourly rate, which does not

increase for overtime hours even when accounted for in the individual service plan.

        40.     The Companionship Exemption permits third party agencies to operate off the thin



        41.     The DOL simultaneously requires payment for all hours worked by the Direct Care

Workers, including overtime, while arbitrarily precluding third party agencies from claiming the

Companionship Exemption. The DOL has systematically targeted third party agencies under this

approach and placed an enormous and unsustainable financial burden upon third party agencies,

thereby endangering the essential purpose of the Waiver Program--to shift recipients away from

institutional care.

D.      History of the FLSA Companionship Exemption

        42.     In enacting the FLSA, Congress intended to establish a clear and expansive set of

rules governing the employer-employee relationship. Since its inception, the FLSA has served to

safeguard workers, particularly those in low-wage industries, by protecting them from minimum

wage and overtime violations, late payment of wages, erroneous time and record-keeping practices,

and retaliation. The FLSA mandates a minimum wage for employees, which has been set at $7.25

since August of 2009. 29 U.S.C. § 206, Minimum Wage.

        43.     The FLSA establishes requirements for payment of overtime wages at a rate of one

and one-half times the regular rate for hours worked by an employee in excess of 40 per week. 29

U.S.C. § 207(a), Maximum Hours.

        44.     However, the FLSA also contains a number of exceptions to and exemptions from

the imposition of overtime wages, including the Companionship Exemption. See e.g. 29 U.S.C. §

207; 29 U.S.C. § 213(a)(15).



                                               10
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 11 of 29




        45.     Enacted in 1974, the Companionship Exemption was established for domestic

services employees:

        Any employee employed on a casual basis in domestic service employment to
        provide babysitting services or any employee employed in domestic service
        employment to provide companionship services for individuals who (because of
        age or infirmity) are unable to care of themselves (as such terms are defined and
        delimited by regulations of the Secretary).

29 U.S.C. § 213(a)(15).

        46.     In 1975, the DOL Wage and Hour Division Administrator determined that third

party agencies, such as home care agencies, could avail themselves of the Companionship

Exemption for domestic workers.

        47.     The governing regulation provided that exempt companionship workers included




    Companionship Exemption.

        48.     Congress made unequivocally clear its intent for the Companionship Exemption to

apply to third party agencies. Although several administrations attempted to revise or limit the

Companionship Exemption, all such attempts have failed. None of various suggested changes or

revisions made it past the comment phase and all were eventually withdrawn.

        49.     In Long Island Care at Home, Ltd. v. Coke, 551 U. S. 158 (2007), the U. S. Supreme

Court upheld the Companionship Exemption, its supporting regulations, and its application to third

party agencies as consistent with Congressional intent underlying the FLSA. Long Island Care at

Home, Ltd., 551 U.S. 158.

        50.     For 40 years        1975 until the enactment of the revised regulation in 2015

third party agencies utilized the Companionship Exemption and structured their businesses in

reliance upon its availability.

                                                11
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 12 of 29




E.
                    and the Companionship Exemption and Reversal of Course

        51.     In order to attract and retain capable and reliable Direct Care Workers, Plaintiffs

pay them an hourly rate of $10.00/hour or more. This hourly rate is well above minimum wage,

provides sufficient funds for a living wage, and is fully covered by the Medicaid reimbursement

rate. However, the Medicaid reimbursement rate is insufficient to fund time-and-a-half overtime

premiums at this hourly rate.

        52.     Plaintiffs and other third party agencies in the home care industry have reasonably

relied upon the Companionship Exemption from overtime pay requirements in calculating pay

rates and compensating their Direct Care Workers.

        53.     However, in a reversal of nearly forty years of interpretation of the exemption, in

2013, the DOL promulgated 29 C.F.R. § 552.109, precluding third party agencies from claiming

the Companionship Exemption.

        54.     Since the appointment of Defendant Scalia as the Secretary of Labor in September

2019, the DOL has enforced 29 C.F.R. § 552.109 to unleash a prosecutorial campaign against

Plaintiff and other third party agencies. The DOL seeks enormous amounts in overtime wages and

penalties from Plaintiffs and other third party agencies, which they are simply unable to afford

under current Medicaid reimbursement rates.

        55.     The DOL is also seeking injunctions against these third party agencies, many of

which are small family-owned businesses like Plaintiffs, and is seeking to hold their owners

personally responsible for the asserted liabilities.

        56.                                               and Americare, and other third party

agencies threatens to put them out of business and could result in the decimation of the entire

industry of home care providers. This would be greatly deleterious for the thousands of elderly


                                                  12
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 13 of 29




and disabled care recipients served by Plaintiffs and countless other recipients served by the

industry.

        57.        For the reasons more fully explained below, Plaintiffs request this Honorable Court

to enter a declaratory judgment acknowledging that 29 C.F.R. § 552.109 is invalid and contrary to

                                                                   Workers are exempt under the

Companionship Exemption of the FLSA, and to enter an order enjoining the DOL from further

investigative and prosecutorial action against them.

F.
                             Exemption.

              a.
                         utilizing the Companionship Exemption.

        58.        In 2013 the DOL proposed revisions to 29 C.F.R. § 552.109 purporting to eliminate

 the ability of third party agencies to claim the Companionship Exemption, which revisions were

 enacted in 2015.

        59.        Under the revised regulation, care recipients can still assert the exemption, even if

 the Direct Care Workers are jointly employed by the individual and third party agencies. See 29

 C.F.R. § 552.109(c). The revised regulation allows a care recipient to claim the Companionship

 Exemption and avoid minimum wage and overtime requirements if found to be a joint employer,

 leaving the third party agency to bear all liability under the FLSA.

              application of the exemption is incongruous with the broad language of the

 Companionship Exemption and principles of joint and several liability applicable to joint

 employers.

        60.        Prior to the 2015 enactment of these revisions, scholars direly predicted that denial

 of the exemption to third party agencies would create a crushing financial burden for overtime



                                                    13
OMC\4843-5401-6205.v1-10/9/20
            Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 14 of 29




             that is insufficient to pay overtime rates for companionship work.9

           61.       In 2014, a group of trade associations representing home care agencies filed a

    lawsuit challenging the revised regulations under the Administrative Procedures Act. See Home

                                     76 F. Supp. 3d 138 (D.D.C. 2014)10. The District Court in that case

    granted partial summary judgment in favor of the trade associations and held the revised

    regulations to be invalid.                              76 F.Supp. 3d 138.

           62.       On appeal, the Circuit Court of Appeals for the District of Columbia vacated and

                                                                    Chevron framework, based upon its

    determination that the revised regulations fell within the power of DOL to fill in the statutory

    gaps under step one of the Chevron framework.                                          799 F.3d 1084,

    1090         (D.C. Cir. 2015).

           63.       In upholding the revised regulations, the Court of Appeals relied heavily upon the

    then-existing requirement that it narrowly interpret FLSA exemptions, as had been established by

    the U. S. Supreme Court in A.H. Phillips, Inc. v. Walling, 324 U.S. 490 (1945). Id. at 1093.

           64.       The Court of Appeals stated that the exclusion of third party agencies from the

    exemption was appropriate based in part upon its assumption that many employees of the agencies

    are not live-in care workers, but rather, are hired, outside professionals. Id. at 1094. In reality, the




9
  See Emily Munson,                                                     13 Ind. Health L. Rev 433
(2016); Tatiana Oriakhi, Home Care Workers, More than Just Companions: The Final Rule and
the Fight for Home Care Stabilization, 24 Elder L.J. 457 (2017).
10
   A brief overview of the procedural history and rulings of this matter are discussed in a 2016
Indiana Health Law Review Article. See Emily Munson,
      Rule, 13 Ind. Health L. Rev 433, 448 - 451 (2016).

                                                       14
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 15 of 29




 contrary is true, as care recipients routinely prefer family members for their care. 11 Indeed,

 virtually all of Plaintif

        65.      On these bases, the Court of Appeals found the revisions to be valid, and the

 revisions went into effect in 2015.

              b. The DOL has targeted third party employers for investigation and
                 prosecution under the revised regulation.

        66.

         inconsistencies in payment of overtime to Direct Care Workers and confusion over the

 availability of the exemption to third party agencies.

        67.      Since the revised regulation went into effect and after the appointment of Defendant

 Scalia as Secretary, the DOL has increasingly audited and investigated home care agencies,

 resulting in the imposition on them of crippling amounts of back wages owed, additional

 liquidated damages, and legal fees. See Joyce Famakinwa, Labor Department Cracks Down on

 Home         Care    Providers,    Home       Health     Care    News      (April     24,    2019),

 https://homehealthcarenews.com/2019/04/labor-department-cracks-down-on-home-care-

 providers/.

        68.      In 2020, the DOL filed at least five complaints against homecare agencies in federal

 district courts in Pennsylvania and Ohio seeking permanent injunctions for violations of the FLSA,

 unpaid wages, and liquidated damages. See e.g. Scalia v. Ideal Homecare Agency, LLC, et al.,

 Docket No. 2:20-CV-732-DSC (W.D. Pa.)(ECF 1); Scalia v. Classic Healthcare Inc., et al.,

 Docket No. 5:20-CV-701-JMG (E.D.Pa.) (ECF 1); Scalia v. Loving Kindness Healthcare Systems,

 LLC, et al., 2:20-CV-1087-RJC (W.D.Pa.) (ECF 1); Scalia v. Caring with Loving Hands, et al.,



11
  See Emily Munson,                                                      13 Ind. Health L. Rev
433,469 (2016).

                                                  15
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 16 of 29




 Docket No. 1:20-CV-1502 (N.D. Ohio) (ECF 1); Scalia v. Complete Care Supported Living

 Agency, LLC, et al., Docket No. 1:20-CV-92-MWM (S.D. Ohio) (ECF 1).

        69.     In these actions, the DOL has sought back wages, liquidated damages, and

 injunctions against the principals of these third party agencies in their personal capacity. If

 successful in obtaining the injunctions, the DOL may also pursue contempt charges for future

 violations by the principals, which could result in criminal charges against them. 29 U.S.C. § 216

 Penalties.

G.      Intra-National and Americare have Attempted to Comply with FLSA Requirements
        to the Best of Their Ability Following the Enactment of the Revised Regulations.

        70.     Third party agencies have struggled to find a viable way to operate and provide

essential services while complying with FLSA minimum wage and overtime pay requirements.

For example, some agencies have turned toward utilizing staffing agencies and hiring Direct Care

Workers as independent contractors.

        71.     Other agencies have attempted to calculate the base rate of pay in a manner to allow

sufficient reimbursement to cover an overtime rate of pay for overtime hours. However, this

method often results in an extremely low base rate of pay and is contrary to the stated purposes of

the Companionship Exemption.

        72.     Under Secretary Scalia, the DOL has intensively prosecuted home care agencies

that attempted to hire independent contractors, seeking back wages and liquidated damages, and

causing them to incur substantial legal expenses. See e.g., Acosta v. Heart II Heart, LLC, 2019

U.S. Dist. LEXIS 178260, 2019 WL 5197329 (W.D. Pa. Oct. 15, 2019) (granting summary

judgment in favor of the DOL and finding the home health care company liable for failing to pay

overtime premiums for Direct Care Workers hired as independent contractors).




                                                 16
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 17 of 29




        73.     Plaintiffs Intra-National and Americare have not been immune from the struggles

of attempting to operate their businesses and furnish essential services to an elderly and disabled

population, while attempting to comply with the FLSA and pay their Direct Care Workers within

the limitations of the Medicaid Waiver Program.

        74.     Accordingly, Intra-National and Americare have attempted to restructure their



  meet the minimum wage and the time-and-a-half overtime requirements within the amounts of

Medicaid reimbursements they received.

        75.     As described above, the States set the reimbursement rate for Medicaid Waiver

services and third party agencies have no say or power in setting the reimbursement rate, which

rate does not increase for overtime hours.

        76.     Third party agencies, such as Plaintiffs, have the right to establish a regular rate of



    of pay is established by the amount of funds received through the Medicaid Waiver Program.

        77.

        received the agreed-upon base hourly rate for all hours worked, and not for any improper

purposes. The pay rates remained the same and did not fluctuate or change with the hours unless

the hours exceed those allowed for in the individual service plan, which only occurred on rare

occasions. When the hours exceeded those allowed for in the individual service plan, the Plaintiffs

would reduce the hourly rate to allow for payment of a time and-a-half overtime rate within the

limitations of the Medicaid Waiver Program reimbursement rate.

        78.

  the FLSA, triggering actions for back pay, injunctions for withholding back pay, and application



                                                  17
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 18 of 29




of a three-year statute of limitations rather than two years; it further threatens punitive action



              of the Plaintiffs, if successful, will result in their being unable to continue their

business operations.

H.                                of Intra-National and Americare.

        79.     Beginning in February 2020, the DOL has made numerous requests for various

documents, including payroll records and pay calculations, from various regional offices of Intra-

National and Americare.

        80.     The DOL has been auditing the records provided by Intra-National and Americare

for its Pittsburgh, Columbus and Cincinnati locations. The DOL has also demanded records of

other Intra-National and Americare locations in Ohio, Michigan and Iowa.

        81.     Plaintiffs have a limited number of employees dedicated to the operation of the

businesses. Despite their limited resources, Plaintiffs have been cooperating with the investigations,

gathering the requested documents, and performing the calculations for their Direct Care Workers.

        82.     If the DOL proceeds with a complaint against Plaintiffs for overtime violations,

asserted damages may exceed $12,000,000. See 29 C.F.R. § 216 (Penalties). DOL will also seek

                                                                                             charges

for future violations of any injunctions.

        83.

       a crippling financial burden upon them, which threatens their ability to continue to serve

their elderly and disabled care recipients.

        84.     The economic failure of third party agencies such as Plaintiffs would be

catastrophic to elderly and disabled care recipients under the Medicaid Waiver Program. It would



                                                 18
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 19 of 29




shift the burden of care to recipients themselves and the state agencies, affecting tens of thousands

of care recipients, and resulting in the displacement from employment of tens of thousands of



           and enrolled Direct Care Workers to provide them with basic care.

I.
                       Interpreted, which requires the Invalidation of 29 C.F.R. § 552.109.

              a. The U.S. Supreme Court has broadened rules for interpretation of FLSA
                 exemptions by holding that exemptions must be fairly interpreted.

        85.      In 2016, in Encino Motorcars, LLC. v. Navarro

I

exemption from a class of automotive dealership employees, consisting of service advisors. The

Supreme Court found that the DOL rule undermined significant reliance interests in the automotive

industry by arbitrarily changing the treatment of the employees without an adequately reasoned

explanation.

        86.      Much like the Companionship Exemption as described above, the DOL had

unaccountably modified and amended regulations supporting the applicable exemption. The DOL

and courts had previously interpreted the exemption to include service advisors since at least 1973,

but, in 2011, the DOL reversed course, with little explanation, and excluded service advisors from

the exemption through the enactment of a new regulation. Encino I, 136 S.Ct. at 2122        24.

        87.      In Encino Motorcars I, the Supreme Court held that the DOL failed to offer

sufficient justification for its reversal of decades of regulatory interpretation and enforcement upon

which the automotive industry had relied. Encino Motorcars, LLC., 136 S. Ct. at 2126. The

Supreme Court cited the negotiated compensation of service advisors in light of the exemption,

the significant cost of the changes to achieve compliance with the new rule, and greatly enhanced



                                                 19
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 20 of 29




FLSA liability as considerable economic factors requiring invalidation of the 2011 rule. Encino

Motorcars, LLC., 136 S. Ct. at 2126.

        88.     The Supreme Court remanded Encino Motorcars back to the Ninth Circuit to

interpret the statute in the first instance without placing controlling weight on the 2011 regulation.

Id. at 2127.

        89.

         to the Supreme Court and it issued a further decision. Encino Motorcars, LLC, 138 S. Ct.

1134 (2018) (Encino Motorcars II).

        90.     In Encino Motorcars II, the Supreme Court reversed course from its previous

approach of interpreting FLSA exemptions narrowly, and instead held that a fair reading of the

exemptions was required. Encino Motorcars II, 138 S. Ct. at 1142. In holding that the exemptions

should be interpreted more broadly, the Court stated:

        [T]he FLSA has over two dozen exemptions in §213(b) alone, including the one at
        issue here. Those exemptions are as much a part of the             purpose as the
        overtime-pay requirement. See id., at ___, 137 S. Ct. 1718, 198 L. Ed. 2d 177,
        184
                                                    We thus have no license to give the
        exemption anything but a fair reading. Encino II, 138 S. Ct. at 1142.

        91.     The Court also found that a clear reading of the statute established the applicability

of the automotive dealership exemption to service advisors because these employees were engaged

in the type of work the statute specifically sought to exempt, even if not explicitly named within

the statute. Encino Motorcars II, 138 S. Ct. at 1142-43.

        92.     Following the decisions in Encino I and II, the Court of Appeals for the Third




               to businesses of the application and interpretation of the FLSA.


                                                 20
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 21 of 29




Labor v. Bristol Excavating, Inc., 935 F.3d 122, 135 - 36 (3d Cir. 2019) (citing Encino II, 138 S.

Ct. 1134). The Court of Appeals for the Eighth Circuit has also confirmed that the exemptions are

as much a part of the FLSA as its overtime-pay requirements. Coates v. Dassault Falcon Jet Corp.,

961 F.3d 1039, 1047 n. 7 (8th Cir. 2020).

        93.      Several other Courts of Appeals have also followed the U. S. Supreme Court and

applied the fair interpretation standard to FLSA exemption cases. See Isett v. Aetna Life Ins. Co.,

947 F.3d 122, 128       29 (2nd Cir. 2020); Hurlburt v. Black, 925 F.3d 154, 164 (4th Cir. 2019);

Owens v. Neovia Logistics, LLC, 2020 U.S. App. LEXIS 17421, *2 (5th Cir. 2020).

        94.      The Court of Appeals for the Tenth Circuit has also applied the fair interpretation



        to companions employed by third party agencies. Jordan v. Maxim Healthcare Servs., 950

F.3d 724, 732-

    Colorado regulation related to the exemption, required that the exemption be applied to all

companions regardless of their employer. Jordan, 950 F.3d 724.

        95.

               of exemptions in other cases. See DOL Opinion 2020-10 (applying a fair reading to

the retail and service establishment exemption). It appears that to date, no court has reexamined

the Companionship Exemption since the 2018 Encino Motorcars II decision.

        b.       29 C.F.R. § 552.109 conflicts with a fair interpretation of 29 U.S.C. §
                 213(a)(15)

        96.      Under the fair interpretation requirement for exemptions established by the

Supreme Court in Encino Motorcars I and II, Plaintiffs request this Court to fairly interpret the

Companionship Exemption and confirm that it applies to third party agencies employing Direct

Care Workers.


                                                 21
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 22 of 29




        97.     Similar to its arbitrary regulatory revisions regarding the automotive dealership

exemption addressed in Encino I & II, the DOL has failed the home care industry with its

unaccountable reversal of decades of interpretation and enforcement of the Companionship

Exemption.

        98.                                          third party agencies from the Companionship

Exemption is contrary to the plain language of the FLSA. See 29 U.S.C. § 213(a)(15).

        99.     When Congress intends for an employer to be excluded from a statutory exemption,

the language of the statute makes that exclusion clear. See, e.g. 29 U.S.C. § 213(a)(3) (exemption



                organized camp, or religious or non-

  213(b)(3)



        100.    Congress did not exclude any employers in the statutory language of the

Companionship Exemption. Accordingly, if Congress had intended for third party agencies to be

excluded from relying upon the Companionship Exemption, it would have explicitly so stated.

        101.    Congress intended to exempt companions and live-in workers to keep in-home

services affordable for the elderly and disabled, regardless of their employer. See Welding v. Bios

Corp., 353 F.3d 1214, 1217 (10th Cir. 2004). See also Long Island Care at Home Ltd. v. Coke,

Brief for the United States as Amicus Curiae, Docket No. 06-593 (U.S. 2007) (citing public

statements of the Small Business Administration and the Department of Health and Human

Services).

        102.

    Congress of numerous attempts to exclude third party agencies from the Companionship



                                                22
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 23 of 29




Exemption. See The Fair Home Health Care Act of 2007, H.R. 3582 and S. 2062 (110th Cong.



                                                                                  H.R. 5902 and S.

3696 (113th Cong. 2013).

        103.                           on the Companionship Exemption also disrupts decades of

reliance upon it by third-party agencies, and threatens unsustainable liability and steep legal

defense costs for agencies. It also wholly ignores the rising costs of in-home care. See Marsha

Mercer, Can You Afford a Home-Care Worker?, AARP: Family Caregiving: Financial and Legal,

Nov. 4, 2019, https://www.aarp.org/caregiving/financial-legal/info-2017/afford-a-homecare-

worker.html.

        104.    The method of payment for home care services--the Medicaid Waiver Program

reimbursement--has not changed. Third party agencies are reimbursed at the same rate regardless

of whether Direct Care Workers hours exceed or fall below 40 hours.

        105.

          because the source of payment for home care services has not and will not change.

        106.    The original purpose of the Companionship Exemption was to shift the elderly and

disabled away from institutionalization in favor of in-home care. See 78 Fed. Reg. 60458. The

DOL, however, now erroneously attempts to use that shift away from institutional care as a

justification for reversing course on the applicability of the exemption to third party agencies. The

DOL contends that the Home Care Workers have left the institutions to work vocationally at

residences, without any evidence to support this assertion. See 78 Fed. Reg. 60455. The DOL acts

as though it is unaware that the increasing numbers of in-home care workers are just as likely to




                                                 23
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 24 of 29




be family and household members caring for a large and increasing elderly segment of the

population.

        107.    Additionally, the DOL ignores the economic reality that institutional workers care

for many residents and patients at institutions that have adequate financial resources from multiple

sources to pay overtime hours. To the contrary, the in-home worker typically cares for only one

individual at a time, and only one source of payment for services is available to them.

        108.    The DOL also ignores differing circumstances from client to client. Intra-National

                                                                                                the

assistance expected of them caring for disabled or elderly members of their own family. They are



        109.                                                                                 of the

Medicaid Waiver Program and in-home care, and unnecessarily threatens to destroy Plaintiffs and

other third party agencies.

 J.           Third Party Agencies and the State are Joint Employers.

        110.    Courts and the DOL have long recognized that employees can be simultaneously

employed by two or more employers, each of which are subject to joint liability under the FLSA.

Holding joint employers jointly and severally liable enhances the ability of employees and

enforcement agencies to recover unpaid wages, even if one of the businesses closes or becomes

insolvent.

        111.    Joint employment liability is essential to ensuring that the FLSA continues to

provide meaningful protections for workers and businesses. Joint employer liability prevents joint

employers from reaping all the benefits of employment without assuming reciprocal burdens and

responsibilities.



                                                24
OMC\4843-5401-6205.v1-10/9/20
           Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 25 of 29




          112.    For these reasons, joint employers can be jointly and severally liable for unpaid

wages under the FLSA. 29 C.F.R. § 791.2(a).

          113.    The FLSA prevents businesses or other employers from evading liability simply by

discharging elements of their hiring and supervision responsibilities to third parties. Congress



                 employers to exercise control over employees or payment methods for employees.

          114.    The U.S. Supreme Court held in In re Enter. Rent-A-Car Wage & Hour Empl.

Practices Liti., 683 F.3d 462, 468 (2012), that "where two or more employers exert significant

control over the same employees - [whether] from the evidence it can be shown that they share or

co-determine those matters governing essential terms and conditions of employment - they

                                                                  v. Browning-Ferris Indus. of PA.,

691 F. 2d 1117, 1124 (3d Cir. 1982)).

          115.

                 of home care workers in consumer-directed, Medicaid-funded programs by public



            under the FLSA is governed by longstanding case law from the U.S. Supreme Court and

other f

           Letter on the Fair Labor Standards Act (FLSA), Joint employment of home care workers

in consumer-directed, Medicaid-funded programs by public entities under the Fair Labor

Standards Act                                               2014 WL 2816951, at *2 (June 19, 2014)




                                                 25
OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 26 of 29




        116.

               facto

                                          employer. Id. at *7-11.

        117.

   basic premises hold true for the current system of Medicaid Waiver Programs.

        118.     Third party agencies such as Plaintiffs are joint employers with their state

contracted health plans. The healthcare plans retain control over who will provide the care, how

much care is needed, and how that care is carried out. The plans also dictate the amounts paid for

hours of service to the third party agencies, thereby substantially contributing to the decision of

what to pay the Direct Care Workers for their work.

        119.

           that they are joint employers with the third party agencies that train, process the

necessary Medicaid Waiver Program paperwork, process payroll for the Direct Care Workers , and

supervise their performance.

        Accordingly, the States and the privately owned Medicaid Health Plans should be declared

jointly and severally liable for wages and overtime to companionship home care workers under

the FLSA.

                                      CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                                         Declaratory Relief

        120.     Plaintiffs incorporate by reference the statements and allegations set forth in each

of the preceding paragraphs of this Complaint. Under the Administrative Procedure Act, a court




                                                  26
OMC\4843-5401-6205.v1-10/9/20
          Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 27 of 29




        121.    The current version of 29 C.F.R. § 552.109 conflicts with the statutory text, the

 statutory purpose, and judicial interpretation of the FLSA.

        122.    Specifically, denial of the Companionship Exemption to third party agencies

employers of Direct Care Workers conflicts with statutory text of the FLSA, the statutory purpose

of the FLSA, and judicial interpretation of the FLSA under the Encino I and II decisions.

        123.

    APA. 5 U.S.C. § 706(2)(A).

        124.                                    misconduct causes ongoing harm to Plaintiffs and

denies Plaintiffs the ability to utilize the Companionship Exemption.

        125.    Plaintiffs therefore request this Honorable Court to declare 29 C.F.R. § 552.109 to

be invalid.

                                 SECOND CLAIM FOR RELIEF

                                         Declaratory Relief

        126.    Plaintiffs incorporate by reference the allegations set forth in each of the preceding

paragraphs of this Complaint.

        127.    Under the FLSA, joint employers are jointly and severally liable for unpaid wages.

See 29 C.F.R. § 791.2.

        128.    Specifically, the States retain all authority over the creation and administration of

the Medicaid Waiver Program, approve Providers of services, and set the reimbursement rate for

the in-home services. The privately owned Medicaid healthcare plans create and administer the

individual service plans, determine which services will be received, and the number of approved

hours of services needed by the care recipients. This authority exercises great control over the Direct

Care Workers working conditions, hours, and rate of pay.



                                                  27
OMC\4843-5401-6205.v1-10/9/20
          Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 28 of 29




         129.    Due to this control and authority, the States and privately owned healthcare plans

are joint employers of the Direct Care Workers and should be held jointly and severally liable for

any and all violations of the FLSA by Plaintiffs for pay for Direct Care Workers.

         130.    In its ongoing prosecutorial efforts against Plaintiffs, the DOL has failed to

acknowledge the joint employer status of the States and privately owned healthcare plans.

         131.    Plaintiffs therefore request this Honorable Court to declare that the States and

privately owned Medicaid healthcare plans are joint employers of Direct Care Workers employed

by Plaintiffs.

                                     PRAYER FOR RELIEF

         Wherefore, Plaintiffs respectfully request that this Court:

         1.      Declare that 29 C.F.R. § 552.109 does not accord with the law within the meaning

 of 5 U.S.C. § 706(2)(A);

         2.      Vacate and set aside 29 C.F.R. § 552.109;

         3.      Declare that Plaintiffs and similarly situated agencies may avail themselves of the

 Companionship Exemption from overtime requirements under 29 U.S.C. § 213(a)(15);

         4.      Declare that the States and privately owned Medicaid healthcare plans are joint

 employers of Direct Care Workers employed by Plaintiffs and similarly situated agencies;

         5.      Enjoin the DOL and all of its officers, employees, agents, and anyone acting in

 concert with them, from implementing, applying, or taking any action whatsoever under 29

 C.F.R. § 552.109 against Plaintiffs;

         6.

      pursuant to 28 U.S.C. § 2412; and

         7.      Grant other such relief as this Court may deem proper.



                                                  28
 OMC\4843-5401-6205.v1-10/9/20
         Case 2:20-cv-01545-WSH Document 1 Filed 10/09/20 Page 29 of 29




                                     Respectfully submitted,


Dated: October 9, 2020               _____________________________
                                     Bruce C. Fox, Esquire (Pa. ID No. 42576)
                                     Allison N. Genard, Esquire (Pa. ID No. 311253)
                                     OBERMAYER REBMANN
                                     MAXWELL & HIPPEL LLP
                                     500 Grant Street, Suite 5240
                                     Pittsburgh, PA 15219
                                     bruce.fox@obermayer.com
                                     Allison.genard@obermayer.com

                                     John R. Linkosky, Esq.
                                     715 Washington Avenue
                                     Carnegie, Pa. 15106
                                     I.D, # 66011
                                     linklaw@comcast.net

                                     Counsel for Plaintiffs




                                       29
OMC\4843-5401-6205.v1-10/9/20
